Case 1:17-cv-01061-SOH Document 52              Filed 11/16/20 Page 1 of 1 PageID #: 305




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               EL DORADO DIVISION

LISA WESSON, Individually and as
Representative of the Estate of Robert Harold Wesson,
Deceased; and on behalf of Nicholas Shane Wesson,
Dustin Lane Wesson, Katelynn Leann Wesson, Kenneth
Lane Wesson, and Moreland Jean Wesson                                             PLAINTIFF


v.                                  Case No. 1:17-cv-1061


LEGACY AUTOMATION, INC.                                                         DEFENDANT

                                        JUDGMENT

       Before the Court is Defendant Legacy Automation, Inc.’s Motion for Summary Judgment.

ECF No. 44. Plaintiff has filed a response to the motion. ECF No. 49. Defendant has filed a

reply. ECF No. 50. The Court finds the matter ripe for consideration.

       For the reasons discussed in the Memorandum Opinion of even date, the Court finds that

Defendant’s Motion for Summary Judgment (ECF No. 44) should be and hereby is GRANTED.

Plaintiff’s claims are DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED, this 16th day of November, 2020.

                                                          /s/ Susan O. Hickey
                                                          Susan O. Hickey
                                                          Chief United States District Judge
